     Case 3:16-cv-02558-L Document 89 Filed 09/09/20                Page 1 of 31 PageID 3615



                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

LORI RUFF,                                       §
                                                 §
         Plaintiff,                              §
                                                 §
v.                                               §           Civil Action No. 3:16-CV-2558-L
                                                 §
OMNITRITION INTERNATIONAL,                       §
INC.,                                            §
                                                 §
         Defendant.                              §

                          MEMORANDUM OPINION AND ORDER

         Before the court is Defendant Omnitrition International, Inc.’s (“Omnitrition” or

“Defendant”) Motion to Exclude Expert Testimony (“Motion to Exclude”) (Doc. 54) and Motion

for Partial Summary Judgment (“Motion”) (Doc. 55), both filed on September 17, 2019. After

careful consideration of the Motions, responses, replies, record, evidence, applicable law, and the

parties’ supplemental summary judgment briefing (Docs. 83 & 84), the court denies as moot

Defendant’s Motion to Exclude (Doc. 54); grants in part and denies in part Defendant’s Motion

for Partial Summary Judgment (Doc. 55); and dismisses with prejudice Plaintiff Lori Ruff’s

(“Plaintiff” or “Ms. Ruff”) claims for: (1) breach of contract; (2) tortious interference with existing

contracts; and (3) tortious interference with prospective business relations.

I.       Procedural and Factual Background

         Omnitrition is a direct-sales, multi-level marketing (“MLM”) company that sells health and

nutrition products to the general public through a network of Independent Marketing Associates

(“IMAs” or “distributors”). On March 20, 2013, Ms. Ruff joined Omnitrition as part of Heidi




Memorandum Opinion and Order – Page 1
     Case 3:16-cv-02558-L Document 89 Filed 09/09/20                           Page 2 of 31 PageID 3616



Whitehair’s (“Ms. Whitehair”) “downline.” 1 By joining Omnitrition, Ms. Ruff signed an

Agreement of Distributorship (“Agreement”) and the Omnitrition Sales and Marketing Plan and

Rules and Regulations Handbook (“Handbook”), which governs the relationship between

Omnitrition and its distributors. Def.’s Supp. App. 72. 2 Ms. Ruff also signed an Agreement Not

to Compete (“Non-Compete Agreement”), in which she agreed not to compete with Omnitrition

for two months after termination as a distributor. See Def.’s Supp. App. 70. 3 She also agreed not

to “directly or indirectly . . . solicit, recruit, contact, or otherwise attempt to do business with,

individuals who were customers or IMAs of Omnitrition as of the date of the termination, for any

reason, of this agreement.” Id. at 71.

           The parties present certain provisions of the Handbook that apply to the claims before the

court. First, section C of the Handbook details a distributor’s obligations for managing his or her

downline. Pl.’s Supp. App. 221-24. Second, subsection C-12 of the Handbook outlines the

procedures for how a distributor can sell his or her downline. Id. at 224. The Handbook also

contains Omnitrition’s Code of Professional Ethics (“Ethics Rules”), which in pertinent part

provides:

         A-1. An IMA will be honest and fair in all his or her dealings while acting as an IMA
         of Omnitrition, including when dealing with potential customers and distributors, as
         well as other Omnitrition IMAs, Omnitrition employees and officers, and when filing
         reports and documents with the Company. An IMA shall be respectful, courteous and
         considerate toward Omnitrition, its officers, directors, employees and distributors.

         A-2. An IMA will perform all his or her professional activities in a manner that will
         enhance his or her reputation and the positive reputation established by Omnitrition.

1
 A “downline” refers to the individuals that another distributor recruits to join his or her team. Pl.’s Supp. Br., Doc.
83 ¶ 3. Everyone who signs up under a distributor to become a part of that team is part of the distributor’s downline,
which may consist of hundreds or thousands of individuals.
2
    The appendix page number citations refer to the ECF page numbers rather than the appendix footnote page citations.
3
  Neither party attaches the Non-Compete Agreement signed by Ms. Ruff; however, both parties acknowledge that
she signed one similar to the one provided by Omnitrition, and Ms. Ruff has not identified any material differences.
Accordingly, there is no dispute as to this fact.

Memorandum Opinion and Order – Page 2
    Case 3:16-cv-02558-L Document 89 Filed 09/09/20                       Page 3 of 31 PageID 3617




      […]

      A-4. An IMA will be courteous and respectful to every person contacted in the course
      of his or her Omnitrition business. An IMA shall not insult, defame or harass others
      when conducting business, attending Omnitrition sponsored events or using
      Omnitrition’s voice mail system.

Pl.’s Supp. App. 219.

        To ensure that the Ethics Rules are followed, section H of the Handbook provides that

Omnitrition’s Ethics Department “holds the primary responsibility for enforcement of the [Ethics

Rules] and the Rules and Regulations.” Id. at 233. The Agreement and Handbook state that

Omnitrition may amend its Handbook at any time. Id. It also provides that Ms. Ruff’s Agreement

was for a period of one year, which she could terminate at any time without a reason. Def.’s Supp.

App. 72. Omnitrition eventually revised the Handbook, extending the Non-Compete Agreement

from two months to one year and extending the Non-Solicit agreement from one year to two years.

Moser Decl. ¶ 15, Pl.’s Supp. App. 180. Several Omnitrition distributors, who later became

plaintiffs in this action, resigned as a result of these changes. Id.

        On August 12, 2016, Omnitrition’s Chief Executive Officer Roger Daley (“Mr. Daley”)

held a recorded national conference call, during which he explained why Ms. Whitehair was

terminated from the company. 4 See Tr. Aug. 16, 2016 Conf. Call, Pl.’s Supp. App. 240-45. He

also made comments about former distributors and their ability to bring in business for the

company. See id. at 243. Mr. Daley also discussed communications from former distributors’

attorneys and Omnitrition’s response to that correspondence. See id. at 241-242. Additionally, he

discussed Ms. Whitehair’s new venture and how she intended to collect from Omnitrition while

starting the new business. He then told participants on the call:


4
 Ms. Ruff asserts that Ms. Whitehair was terminated for alleged violations of the Handbook. Omnitrition does not
dispute this assertion.

Memorandum Opinion and Order – Page 3
  Case 3:16-cv-02558-L Document 89 Filed 09/09/20                   Page 4 of 31 PageID 3618



        Everybody that wants to go with Heidi, please go because we don’t want you here.
        There’s no room for you here. We’re Omnitrition distributors and we’re going to
        remain Omnitrition distributors. And if you get in our way, you heard what the
        lawyer said, we’ll go after you. I’ll see you in court. I’m not going to let that happen
        again.

Id. at 244. He later states:

        So, yeah, you guys go, turn in your resignation, go get it notarized because you
        don’t want to get terminated. That will follow you everywhere you go. You don’t
        want that record. You love Heidi, go with her. You have my blessing.

Id.

        Former distributors, including Ms. Ruff, perceived Mr. Daley’s comments as a threat by

Omnitrition to anyone who continued to associate with Ms. Whitehair or her downline. See e.g.

Ruff Dep., Pl.’s Supp. App. 158-59; Cashin Dep., id at 259-60; Devlin Decl. ¶ 4, id. at 262. At no

point during the call did Mr. Daley mention Ms. Ruff by name or make any specific comments

toward her. See Pl.’s Supp. App. 238-45.

        Following the conference call, Omnitrition distributors and employees, including the

Ethics and Compliance Administrator and Mr. Daley’s daughter, Lisa Nagler (“Ms. Nagler”),

made negative comments on social media about Ms. Whitehair and her “inner circle.” See Aldrich

Decl. ¶ 4 , Pl.’s Supp. App. 257-58.

        On August 18, 2016, Ms. Ruff resigned from Omnitrition, citing the unilateral policy

changes as her reason for resigning. Def.’s Supp. App. 73. Following her resignation, she was

blocked from the company-controlled Facebook pages. Ruff Dep., Pl.’s Supp. App. 166. She

admits, however, that she had no expectation that she would maintain access to Omnitrition’s

Facebook pages. Ruff Dep., Def.’s Supp. App. 31.

        Also following Ms. Ruff’s Resignation, Ms. Nagler publicly posted a private message

between her and Ms. Ruff on Facebook, which led to other Omnitrition distributors making



Memorandum Opinion and Order – Page 4
    Case 3:16-cv-02558-L Document 89 Filed 09/09/20                             Page 5 of 31 PageID 3619



negative comments about her, including individuals in Ms. Ruff’s downline. Nagler Dep., Pl.’s

Supp. App. 81-84, 145-46. Omnitrition acknowledged that some of the Facebook posts against

former distributors may have been “out of line” and that it had conversations with select

individuals concerning their conduct. Jordan-Alvarado Dep., Pl.’s Supp. App. 20-22. It did not,

however, address with Ms. Nagler 5 her social media posts, as it believed there was no need to do

so. Id.

          In October 2016, Ms. Ruff joined Innov8tive Nutrition (“Innov8tive”), a new MLM

company started by Ms. Whitehair. In the Spring of 2017, Mr. Daley and Ms. Nagler encouraged

Michael Morris (“Mr. Morris”), an Omnitrition distributor, to disclose information on social media

about a laboratory study of Omnitrition’s products. Morris Decl. ¶ 5, Pl.’s Supp. App. 248. Mr.

Morris also made posts on former Omnitrition distributors’ personal and business Facebook pages,

stating that the now-Innov8tive distributors had been “scammed.” Additionally, he discouraged

people from working with or associating with Innov8tive distributors and, instead, encouraged

them to return to Omnitrition. See Pl.’s Supp. App. 183-207. Mr. Morris did not make any

disparaging or inflammatory posts on Ms. Ruff’s Facebook page because she had blocked him.

Ruff Dep., Def’s Supp. App. 36-38.

          On September 6, 2016, Ms. Ruff, along with thirteen former Omnitrition Distributors,6

filed this action against Omnitrition asserting several claims. 7 Plaintiffs filed their Amended

5
 In the deposition of Cindy Jordan-Alvarado, Ms. Jordan-Alvarado refers to Ms. Nagler as Ms. Daley; however, the
court notes that these persons are the same individual.
6
 The thirteen former Omnitrition Distributors who originally joined in this action are: Cynthia Moser, Paula Moser,
Alise Christensen, Julie Guenther, Jessica Palvey, Mandy Hafner, Melanie Hoff, Sarah Laree Allen, Teresa Berlin,
Shellianne Gitchel, Sunshine Heldstab, Jacquelynn Ennis, and Danielle Wallgren. As noted later, these persons are
no longer parties to this action.
7
 Plaintiffs asserted the following claims: (1) declaratory judgment; (2) breach of contract; (3) violations of the Texas
Theft Liability Act; (4) business disparagement; (5) tortious interference with business relationships; and (6) violations
of the Lanham Act.


Memorandum Opinion and Order – Page 5
    Case 3:16-cv-02558-L Document 89 Filed 09/09/20                            Page 6 of 31 PageID 3620



Complaint 8 (Doc. 18) on March 20, 2017. In Omnitrition’s Answer to the Amended Complaint

(Doc. 25), filed March 25, 2017, it asserted several counterclaims against all Plaintiffs, which

include the following claims: (1) breach of contract; (2) tortious interference with contracts and

prospective business relations; (3) Defense of Trade Secrets Act under 18 U.S.C. § 1836; (4)

misappropriation under the Texas Uniform Trade Secrets Act (“TUTSA”); (5) aiding and abetting,

and concerted action; and (6) conspiracy. It also seeks attorney’s fees and injunctive relief.

         On August 26, 2019, Plaintiffs filed their Second Amended Complaint (Doc. 44), which is

the live pleading. The only claims remaining in the Second Amended Complaint are the following:

(1) declaratory judgment; (2) breach of contract; and (3) tortious interference with business

relationships. On September 6, 2019, Omnitrition filed its Answer to Plaintiff’s Second Amended

Complaint. 9

         On September 16, 2019, the parties, including Ms. Ruff, filed a Joint Stipulation of

Dismissal (Doc. 52), dismissing with prejudice Plaintiffs’ claim for declaratory judgment. The

following day, Omnitrition filed a Motion to Exclude Expert Testimony (Doc. 54) and a Motion

for Partial Summary Judgment (Doc. 55), both of which are pending before the court.




8
 In the Amended Complaint, Plaintiffs no longer asserted their claim for violations of the Texas Theft Liability Act.
All other claims remained.
9
  Defendant did not reassert its counterclaims in response to Plaintiff’s Second Amended Complaint (Doc. 44), which
is the live pleading. The court notes, however, that Plaintiff filed an Answer to the Counterclaims (Doc. 29) and
Defendant seeks a motion for partial summary judgment with respect to Ms. Ruff’s claims only. Additionally, the
Joint Stipulations of Dismissal (Docs. 75-78) state that the claims and counterclaims with respect to the former
plaintiffs are dismissed with prejudice. The magistrate judge, in ruling on the parties’ discovery matters, also
acknowledged that the claims and counterclaims between Ms. Ruff and Omnitrition remain pending. Doc. 79.
Further, Ms. Ruff has never filed a motion to strike the counterclaims and has proceeded as if they are still before the
court. Thus, the court determines that Omnitrition has demonstrated its intent to maintain these counterclaims despite
its failure to replead them in response to the Second Amended Complaint, and, accordingly, Omnitrition’s
counterclaims remain pending. See Schutt a/n/f for A.S. v. Garland Indep. Sch. Dist., No. 2:17-CV-1708-B, 2019 WL
3006768, at *2-3 (N.D. Tex. July 9, 2019) (citation omitted).


Memorandum Opinion and Order – Page 6
     Case 3:16-cv-02558-L Document 89 Filed 09/09/20                            Page 7 of 31 PageID 3621



           On February 6, 2020, thirteen of the Plaintiffs, in conjunction with Omnitrition, filed Joint

Stipulations of Dismissal (Docs. 75-78), dismissing with prejudice all remaining claims and

counterclaims against them. Accordingly, only the claims and counterclaims asserted by and

against Ms. Ruff remain.

           On February 11, 2020, the court held a status conference regarding settlement efforts

between the remaining parties, and, in a subsequent order (Doc. 81), ordered the parties to file

supplemental summary judgment briefing focusing solely on the facts and evidence related to Ms.

Ruff. Both parties filed their supplemental briefing on February 25, 2020. 10 Docs. 83 & 84. On

March 3, 2020, Omnitrition filed an Objection (Doc. 87) to additional evidence filed in Ms. Ruff’s

supplemental appendix, and, on March 10, 2020, Ms. Ruff filed her Response to that Objection.

Doc. 88.

II.        Legal Standard - Motion for Summary Judgment

           Summary judgment shall be granted when the record shows that there is no genuine dispute

as to any material fact and that the moving party is entitled to judgment as a matter of law. Fed.

R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 323-25 (1986); Ragas v. Tennessee Gas

Pipeline Co., 136 F.3d 455, 458 (5th Cir. 1998). A dispute regarding a material fact is “genuine”

if the evidence is such that a reasonable jury could return a verdict in favor of the nonmoving party.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). When ruling on a motion for summary

judgment, the court is required to view all facts and inferences in the light most favorable to the

nonmoving party and resolve all disputed facts in favor of the nonmoving party. Boudreaux v.

Swift Transp. Co., Inc., 402 F.3d 536, 540 (5th Cir. 2005). Further, a court “may not make

credibility determinations or weigh the evidence” in ruling on a motion for summary judgment.



10
     The parties agreed on the February 11, 2020 teleconference to file simultaneously their supplemental briefing.

Memorandum Opinion and Order – Page 7
  Case 3:16-cv-02558-L Document 89 Filed 09/09/20                 Page 8 of 31 PageID 3622



Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150 (2000); Anderson, 477 U.S. at 254-

55.

       Once the moving party has made an initial showing that there is no evidence to support the

nonmoving party’s case, the party opposing the motion must come forward with competent

summary judgment evidence of the existence of a genuine dispute of material fact. Matsushita

Elec. Indus. Co. v. Zenith Radio, 475 U.S. 574, 586 (1986). On the other hand, “if the movant

bears the burden of proof on an issue, either because he is the plaintiff or as a defendant he is

asserting an affirmative defense, he must establish beyond peradventure all of the essential

elements of the claim or defense to warrant judgment in his favor.” Fontenot v. Upjohn Co., 780

F.2d 1190, 1194 (5th Cir. 1986) (emphasis in original). “[When] the record taken as a whole could

not lead a rational trier of fact to find for the nonmoving party, there is no ‘genuine [dispute] for

trial.’” Matsushita, 475 U.S. at 587. (citation omitted). Mere conclusory allegations are not

competent summary judgment evidence and, thus, are insufficient to defeat a motion for summary

judgment. Eason v. Thaler, 73 F.3d 1322, 1325 (5th Cir. 1996). Unsubstantiated assertions,

improbable inferences, and unsupported speculation are not competent summary judgment

evidence. See Forsyth v. Barr, 19 F.3d 1527, 1533 (5th Cir. 1994).

       The party opposing summary judgment is required to identify specific evidence in the

record and to articulate the precise manner in which that evidence supports his or her claim. Ragas,

136 F.3d at 458. Rule 56 does not impose a duty on the court to “sift through the record in search

of evidence” to support the nonmovant’s opposition to the motion for summary judgment. Id.; see

also Skotak v. Tenneco Resins, Inc., 953 F.2d 909, 915-16 & n.7 (5th Cir. 1992). “Only disputes

over facts that might affect the outcome of the suit under the governing laws will properly preclude

the entry of summary judgment.” Anderson, 477 U.S. at 248. Disputed fact issues that are



Memorandum Opinion and Order – Page 8
  Case 3:16-cv-02558-L Document 89 Filed 09/09/20                 Page 9 of 31 PageID 3623



“irrelevant and unnecessary” will not be considered by a court in ruling on a summary judgment

motion. Id. If the nonmoving party fails to make a showing sufficient to establish the existence

of an element essential to its case and on which it will bear the burden of proof at trial, summary

judgment must be granted. Celotex, 477 U.S. at 322-23.

III.   Discussion

       A.      Plaintiff’s Breach of Contract Claim

               1.      Parties’ Contentions

       Ms. Ruff alleges that Omnitrition breached provisions of the Handbook by “fail[ing] to

follow its own rules and regulations by selective enforcement of the rules and regulations

concerning social media posting, use of company logos[,] and ethics obligations imposed on all

distributors.” Pl.’s Sec. Am. Compl. ¶ 47. Defendant contends that it is entitled to summary

judgment on this claim because Plaintiff fails to meet the essential elements of the claim.

       To defeat summary judgment on the breach of contract claim, Ms. Ruff must establish that

a genuine dispute of material fact exists as to each element of her breach of contract claim. Under

Texas law, the elements of a breach of contract claim are: “‘(1) the existence of a valid contract;

(2) performance or tendered performance by the plaintiff; (3) breach of the contract by the

defendant; and (4) damages sustained by the plaintiff as a result of the breach.’” Mullins v.

TestAmerica, Inc., 564 F.3d 386, 418 (5th Cir. 2009) (quoting Aguiar v. Segal, 167 S.W.3d 443,

450 (Tex. App.—Houston [14th] 2005, pet. denied)).

       Omnitrition asserts that Ms. Ruff’s breach of contract claim fails as a matter of law because

she fails to show that it breached the Agreement or Handbook, or that she suffered any damages

as a result of the alleged breach. Specifically, it contends that Ms. Ruff fails to cite any evidence

that it breached the Agreement or Handbook before she voluntarily resigned in August 2016 but,



Memorandum Opinion and Order – Page 9
 Case 3:16-cv-02558-L Document 89 Filed 09/09/20                Page 10 of 31 PageID 3624



instead, she argues that its selective enforcement of the Ethics Rules constitutes a breach.

Additionally, it contends that Ms. Ruff’s assertion that the result of its alleged conduct “was to

destroy many of [her] Omnitrition downlines before she even resigned from Omnitrition” is

conclusory and unsupported by any evidence. Def.’s Supp. Br. 13 ¶ 20.

       Omnitrition also highlights that Ms. Ruff asserts that the Facebook posts by Ms. Nagler

violate Ethics Rules A-1 and A-2 and further highlights that these posts were made after Ms. Ruff

voluntarily resigned from the company, which she admits, when there was no longer a contractual

agreement between the parties. Consequently, Omnitrition asserts that, even assuming the posts

were somehow harmful, such posts “could not have been a breach of contract.” Def.’s Supp. Br.

13. Thus, Omnitrition contends that Ms. Ruff cannot survive summary judgment, as she has failed

to create a genuine dispute of material fact that it breached any portion of the Agreement or

Handbook.

       Alternatively, Omnitrition asserts that, even assuming such breach of contract occurred,

Ms. Ruff has submitted no evidence that the alleged breach was material or caused any injury.

Specifically, it contends:

       Plaintiff cannot show that – if Omnitrition selectively enforced rules and
       regulations related to social media posting, use of company logos, and ethics
       obligations imposed on all distributors – there was a natural probable and
       foreseeable injury to Plaintiff resulting from any selective enforcement of the
       Handbook entitling her to “retirement income.”

Id. 14 ¶ 23. First, Omnitrition contends that Ms. Ruff is not entitled to damages because she

voluntarily resigned, and, pursuant to the Handbook, she is not entitled to further compensation

after her date of resignation.

       Second, Omnitrition asserts that Ms. Ruff cannot point to any evidence supporting a breach

by Omnitrition before she resigned, for which she claims damages. Finally, it contends that despite



Memorandum Opinion and Order – Page 10
 Case 3:16-cv-02558-L Document 89 Filed 09/09/20                Page 11 of 31 PageID 3625



Ms. Ruff’s assertions that she was constructively discharged and, thus, entitled to retirement

income, the evidence shows that she voluntary resigned. Additionally, it asserts that the Handbook

does not provide for residual or “retirement” income. Although Ms. Ruff asserts that she is an

independent contractor who was constructively discharged and seeks to recover retirement income

as a result, Omnitrition contends that she is not entitled to recover such damages and “cannot

manufacture a claim for ‘retirement income’” by making such assertion. Def.’s Supp. Br. 17.

Specifically, Omnitrition contends that Ms. Ruff, as an independent contractor, cannot bring a

claim for constructive discharge. In support of this proposition, Omnitrition cites Berryman’s S.

Fork, Inc. v. J. Baxter Brinkmann Int’l Corp., which held that the plaintiff did not “present any

argument to review that an independent contractor could be constructively discharged.” Id. at 16

¶ 30 (citing 418 S.W.3d 172, 199 (Tex.App.—Dallas 2013, no pet.)). Omnitrition further asserts

that it “is aware of no authority under Texas law providing that independent contractors may be

constructively discharged.” Id. at 16 ¶ 31. Thus, for the reasons discussed, Omnitrition asserts

that Ms. Ruff’s claim for breach of contract also fails with respect to the element of damages.

       In Ms. Ruff’s Supplemental Response Brief (Doc. 83), she contends that she has met each

element of her breach of contract claim and supports her assertion as follows:

       1. The Plaintiffs and Omnitrition were parties to a Distributorship Agreement and
          Rules and Regulations/Handbook that defined the relationship and
          responsibilities of each party[;]
       2. Omnitrition was bound to enforce its rules and regulations for the protection of
          distributors and their downlines[;]
       3. Omnitrition failed to enforce its policies and itself engaged in conduct in
          violation of its ethical rules in an effort to destroy or misappropriate the
          Plaintiff’s downline relationships[; and]
       4. Plaintiff was damaged as a result.

Pl.’s Supp. Resp. Br. 16.




Memorandum Opinion and Order – Page 11
 Case 3:16-cv-02558-L Document 89 Filed 09/09/20                Page 12 of 31 PageID 3626



       With regard to Omnitrition’s assertion that Ms. Ruff presents no evidence supporting her

breach of contract claim, she contends that it is the absence of evidence that supports her claim.

Specifically, she contends that despite Omnitrition’s acknowledgement that “inflammatory” and

damaging posts were made by its distributors and employees, it did nothing to remind these

individuals of their obligation to comply with the Ethics Rules or try to enforce them. Thus, she

asserts that both Omnitrition distributors and employees were allowed to violate the Ethics Rules

without consequence, and that the “result of Omnitrition’s conduct was to destroy [her] downline

before [she] even resigned.” Id. at 17.

       Ms. Ruff also asserts that Omnitrition’s alleged breach of the Ethics Rules constitutes a

breach of contract, as “the Handbook expressly states that Omnitrition is responsible for enforcing

its ethics rules,” and, thus, it is obligated to enforce its rules and regulations to protect its

distributors’ downlines. Id. at 18. Specifically, she asserts that Mr. Daley’s comments on the

August 12, 2016 conference call about Ms. Whitehair, former distributors, and those associated

with her, and subsequent social media posts and comments by Ms. Nagler and other Omnitrition

distributors and employees damaged the relationships she built with her downline.

       With regard to damages, Ms. Ruff asserts that “there is more than sufficient evidence to

create a fact issue on the foreseeability of [her] damages.” Id. at 19. She asserts that it is

undisputed that her downline, which she has spent “countless hours and resources to develop,”

has value. Id. Thus, Ms. Ruff contends that “there is clearly a natural or ‘foreseeable’ injury to

[her] downlines to the extent Defendant allowed attacks on [former] Plaintiffs to go unchecked in

violation of Omnitrition policies.” Id.

       Additionally, Ms. Ruff contends that Omnitrition’s focus on her claim for residual income

assumes that her downline only has value if she was an Omnitrition distributor. In contrast, she



Memorandum Opinion and Order – Page 12
 Case 3:16-cv-02558-L Document 89 Filed 09/09/20                 Page 13 of 31 PageID 3627



asserts that she was promised residual income from Mr. Daley and “hoped” to receive it, but,

nonetheless, her downline has value and residual income to her outside of Omnitrition. Thus, she

asserts that “whether ultimately working at Omnitrition or any other MLM, Omnitrition’s actions

damaged the ‘asset’ she had built over many years and in some cases destroyed it.” Id. at 21.

       Ms. Ruff also disputes Omnitrition’s argument that constructive discharge does not apply

to independent contractors. Specifically, she contends that: (1) the court in Berryman did not make

a specific determination that constructive discharge does not apply to independent contractors; and

(2) regardless of whether she resigned or was terminated, she is seeking relief for the damage

caused to her downline by Omnitrition’s failure to enforce its Ethics Rules. Thus, she contends

that she seeks more than just residual income as relief for the damage caused by Omnitrition’s

alleged breach of contract. For these reasons, Ms. Ruff asserts that a genuine dispute of material

fact exists related to causation of damages and, thus, the court should deny summary judgment on

her breach of contract claim.

               2.       Analysis
       After consideration of the parties’ arguments and the evidence presented, the court

determines that Ms. Ruff has failed to demonstrate that a genuine dispute of material fact exists as

to her breach of contract claim. There is no dispute that the parties had a valid contract, as

evidenced by the Agreement and Handbook, before Ms. Ruff resigned as an Omnitrition distributor

on August 18, 2016. Ms. Ruff, however, alleges that Omnitrition’s conduct before and after her

resignation constitutes a breach of the Ethics Rules. Thus, the court must address several issues in

determining whether Ms. Ruff has met her burden including: (1) whether Omnitrition’s conduct

before her resignation constitutes a breach of contract; and (2) whether a valid contract between

the parties existed after her resignation, and, if so, whether Omnitrition’s conduct at that time

constitutes a breach.

Memorandum Opinion and Order – Page 13
 Case 3:16-cv-02558-L Document 89 Filed 09/09/20                  Page 14 of 31 PageID 3628



       First, the sole premise for Ms. Ruff’s breach of contract claim is that Omnitrition selectively

enforced the Ethics Rules outlined in the Handbook. Omnitrition does not dispute that selective

enforcement occurred, and the evidence further supports Ms. Ruff’s assertion. She fails, however,

to present any evidence that selective enforcement alone constitutes a breach. Even if the court

determined that Omnitrition’s selective enforcement was a breach of contract, Ms. Ruff fails to

show that Omnitrition’s alleged breach specifically related to her. Instead, she highlights conduct

by Omnitrition before her resignation that was directed at Ms. Whitehair and other distributors.

Ms. Ruff relies heavily on comments made during the August 12, 2016 conference call by Mr.

Daley about Ms. Whitehair and Ms. Guenther, but, upon review of the call transcript, none of Mr.

Daley’s statements mentioned Ms. Ruff or was directed at her specifically. Instead, she asserts

that the general attacks made about those “associated” with Ms. Whitehair were also attacks on

her as a member of Ms. Whitehair’s downline.

       While the court acknowledges that Ms. Ruff was part of Ms. Whitehair’s downline, she

fails to cite any evidence that Mr. Daley’s comments about Ms. Whitehair, or his suggestion that

people who support Ms. Whitehair follow her to her new venture, were directed at her specifically

or that anyone, at the time those comments were made, associated those comments with Ms. Ruff.

Further, Ms. Ruff has failed to demonstrate how Mr. Daley’s comments on the conference call

were a breach of her contract with Omnitrition. At most, Ms. Ruff suffered the residual

consequences of Omnitrition’s conduct against others before her own resignation. The court, or a

reasonable jury, however, cannot reasonably infer that Omnitrition’s alleged breach of contract

with respect to other individuals also applies to Ms. Ruff by association, as she fails to present any

competent summary judgment evidence in support of that assertion, and making such an inference

would be based merely on conjecture and speculation. Thus, the court determines that Ms. Ruff



Memorandum Opinion and Order – Page 14
 Case 3:16-cv-02558-L Document 89 Filed 09/09/20                  Page 15 of 31 PageID 3629



has failed to prove, or demonstrate that a genuine dispute of material fact exists, that Omnitrition

breached the Agreement or Handbook before she resigned by failing to enforce its Ethics Rules.

         Second, Ms. Ruff points to the conduct of Omnitrition’s distributors and employees after

her resignation as another basis for her breach of contract claim. It is undisputed that Ms. Nagler

made social media posts, which were meant as an attack on Ms. Ruff soon after her resignation.

Ms. Ruff, however, provides no evidence or assertion that she was still protected by the Ethics

Rules of the Handbook after her resignation. Without such assertion or evidence, Ms. Ruff has

failed to prove, or establish a genuine dispute of material fact, that Omnitrition was bound by the

Agreement or Handbook, specifically, the Ethics Rules, after her resignation. Thus, the court

determines that Ms. Ruff has failed to establish that a valid contract existed between the parties

after August 18, 2016. Without a valid contract between the parties after Ms. Ruff resigned,

Omnitrition’s conduct cannot be construed as a breach of contract. Accordingly, Ms. Ruff’s breach

of contract claim fails as a matter of law, and Omnitrition is entitled to summary judgment on this

claim.

         To the extent Ms. Ruff alleges that she was constructively discharged due to Omnitrition’s

unilateral policy changes, the court determines that this assertion lacks merit. It is undisputed that

Ms. Ruff was an independent contractor. Thus, under Texas law, she cannot bring a claim for

constructive discharge, as that cause of action applies only to employees who felt compelled to

resign because of intolerable work conditions. Aryain v. Wal-Mart Stores Tex. LP, 534 F.3d 473,

480 (5th Cir. 2008) (citing Penn. State Police v. Suders, 542 U.S. 129, 141 (2004)). Ms. Ruff cites

no authority to the contrary. Accordingly, as Ms. Ruff was an independent contractor with

Omnitrition, she is not entitled to bring a claim for constructive discharge, and her claim fails on

this basis.



Memorandum Opinion and Order – Page 15
     Case 3:16-cv-02558-L Document 89 Filed 09/09/20                       Page 16 of 31 PageID 3630



         As the court determines that Ms. Ruff’s claim for breach of contract fails for the reasons

stated, the court need not address whether she satisfied the damages element of the claim.

         B.      Tortious Interference with Existing Contracts
         Ms. Ruff asserts claims for tortious inference with existing contracts and tortious

interference with business relations. 11

                 1.       Parties’ Contentions

         Omnitrition contends that it is entitled to summary judgment on both tortious interference

claims. With regard to tortious interference with existing contracts, it asserts that Ms. Ruff fails

to identify any existing contracts that would have been negatively affected by its alleged conduct,

and, even assuming such contracts existed, Ms. Ruff provides no evidence that any alleged

interference was willful or intentional. First, it highlights that Ms. Ruff provides no evidence that

it interfered with any contractual relationships she had before she resigned, immediately after her

resignation, or once she joined Innov8tive. Without evidence of an existing contract subject to

interference, Omnitrition asserts that Ms. Ruff has failed to establish that a genuine dispute of

material facts exists regarding the first element of a claim for tortious interference with existing

contracts.

         Second, even if Ms. Ruff could prove that an existing contract subject to interference

existed, Omnitrition contends that she has failed to establish a genuine dispute of material fact that

it willfully and intentionally interfered with such contracts. Considering Mr. Daley’s comments

on the August 12, 2016 conference call, Omnitrition asserts that she fails to explain why former

distributors would assume she was an associate of Ms. Whitehair or Ms. Guenther when she was




11
   In the Second Amended Complaint (Doc. 44), Ms. Ruff asserts a claim for tortious interference with business
relationships, but she does not specify whether the alleged interference was with existing contracts or prospective
business relations. Omnitrition, however, addresses both potential claims, and, thus, the court will do the same.

Memorandum Opinion and Order – Page 16
 Case 3:16-cv-02558-L Document 89 Filed 09/09/20                  Page 17 of 31 PageID 3631



not named or alluded to during the call. Additionally, it asserts that Ms. Ruff fails to cite evidence

explaining how being blocked from the company-controlled Facebook pages or Ms. Nagler’s post

about her integrity and decision to resign interfered with any existing contract. Thus, Omnitrition

also asserts that she fails to raise a genuine dispute of material fact regarding the second element

of her claim for tortious interference with existing contracts.

       Finally, assuming Plaintiff could meet her burden on the first two elements, Omnitrition

asserts that her claim nevertheless fails, as she “cannot show that any purported tortious

interference with an existing contract proximately caused her any damage[s], or that she suffered

actual damages or loss.” Def.’s Supp. Br. 20 ¶ 42. Moreover, it contends that Ms. Ruff’s assertion

that “the MLM industry is relationship driven and the loss translates into a loss to the distributor’s

business as a whole,” is insufficient to support her claim for damages, as she cannot point to any

specific lost sales. For these reasons, Omnitrition asserts that Ms. Ruff’s claim for tortious

interference with an existing contract fails as a matter of law, and, accordingly, it is entitled to

summary judgment on this claim.

       In response, Ms. Ruff contends that Omnitrition’s assertion that she had no existing

contracts at the time of its alleged interference assumes that the purported interference is limited

to its conduct in 2016. She asserts, however, that she also seeks relief based on the conduct of Mr.

Morris in the Spring of 2017. With respect to Omnitrition’s 2016 conduct, Ms. Ruff asserts that,

although she was not mentioned specifically on the August 12, 2016 call, former distributors

confirmed that the attacks on Ms. Whitehair and those associated with her influenced them not to

associate or have future business with Ms. Whitehair’s associates, including Ms. Ruff. She further

asserts that the Facebook posts by Ms. Nagler following her resignation from Omnitrition

repeatedly singled her out, interfered with her business with Innov8tive, and gave the appearance



Memorandum Opinion and Order – Page 17
 Case 3:16-cv-02558-L Document 89 Filed 09/09/20                   Page 18 of 31 PageID 3632



that the company itself was questioning her integrity, calling her a coward, and “poisoning” many

individuals in her downline.

       With respect to Mr. Morris’s 2017 Facebook posts, Ms. Ruff asserts that he admitted that

he intentionally interfered with and attacked Innov8tive distributors through calculated Facebook

posts at the direction of Omnitrition. She further contends that these posts encouraged distributors

as well as their family and friends to leave Innov8tive and return to Omnitrition, and that these

posts were intended to interfere with Innov8tive’s business relations. Moreover, at the time of Mr.

Morris’s Facebook posts, Ms. Ruff contends that she was already a distributor with Innov8tive and

had existing agreements with Innov8tive as well as contractual obligations with its distributors.

Thus, she asserts that Mr. Morris’s conduct, which was directed at Innov8tive, interfered with her

existing contracts with the company as well.

       In support, she asserts that Mr. Morris’s social media attacks, which occurred during a

critical time in the growth of Innov8tive, sparked concern with its distributors’ downlines,

including Ms. Ruff’s, and, ultimately, affected her sales and commissions. Further, Ms. Ruff

contends that she does not have to prove any specific lost sale as damages because the MLM

industry is relationship driven, and the losses experienced by Innov8tive that resulted from Mr.

Morris’s conduct also affected her. Accordingly, Ms. Ruff contends that Omnitrition is not entitled

to summary judgment on her claim for tortious inference with existing contracts.

               2. Analysis
       To defeat summary judgment on her claim for tortious interference with existing contracts,

Ms. Ruff must prove, or raise a genuine dispute of material fact as to each of the following

elements: (1) the existence of a contract subject to interference; (2) a willful and intentional act of

interference with that contract; (3) that the interference proximately caused her injury; and (4) that



Memorandum Opinion and Order – Page 18
 Case 3:16-cv-02558-L Document 89 Filed 09/09/20                   Page 19 of 31 PageID 3633



the interference caused actual damages or loss. Prudential Ins. Co. of America v. Financial Review

Serv., Inc., 29 S.W.3d 74, 77 (Tex. 2000) (citations omitted).

       With respect to the statements made on the August 2016 conference call and Ms. Nagler’s

targeted social media posts after Ms. Ruff’s resignation, Ms. Ruff fails to demonstrate that this

conduct interfered with any existing contract that she had at the time. First, at the time Mr. Daley

made remarks about Ms. Whitehair and Ms. Guenther on the August call, Ms. Ruff’s only existing

contract, based on the evidence presented, was her contract with Omnitrition. Thus, the only

existing contract Ms. Ruff had subject to interference was her contract with Defendant, but a party

cannot be held liable for interfering with its own contract. Community Health Sys. Prof’l Serv.

Corp. v. Hansen, 525 S.W.3d 671, 690 (Tex. 2017). Ms. Ruff cites no authority or case law to the

contrary. Without evidence of any other existing contract subject to interference, Ms. Ruff’s claim

for tortious interference with an existing contract fails as a matter of law.

       In an attempt to circumvent this issue, however, Ms. Ruff presents several declarations

from former Omnitrition Distributors stating that they stopped doing business with Omnitrition

and former named Plaintiffs due to Omnitrition’s unprofessional conduct. Despite her reliance on

these declarations, only two of them, those of Stacey Moses (“Ms. Moses”) (Pl.’s Supp. App. 86)

and Cori Rose (“Ms. Rose”) (Pl.’s Supp. App. 269), mention Ms. Ruff. Ms. Moses’s Declaration

adds nothing to Plaintiff’s argument. In Ms. Rose’s Declaration, however, she states that Ms. Ruff

was in her upline until Ms. Ruff resigned in 2016, and “[b]ecause of the posts made by Omnitrition

and its distributors about those that left, [she] made the decision that [she] did not want to sell for

or promote Omnitrition.” Pl.’s Supp. App. 269 ¶¶ 3, 5. She further states that “[t]he attacks by

Omnitrition and Omnitrition distributors against distributors [she] knew and liked has soured and

disillusioned [her] to building a business again[—]even with Lori Ruff.” Id. at 269-70 ¶ 6. There



Memorandum Opinion and Order – Page 19
 Case 3:16-cv-02558-L Document 89 Filed 09/09/20                 Page 20 of 31 PageID 3634



is no indication, however, that Omnitrition’s conduct had any effect on the existing contract or

relationship between Ms. Rose and Ms. Ruff at the time of the August 2016 conference call,

especially since Ms. Rose admits that she remained in Ms. Ruff’s downline until Ms. Ruff

resigned, which was after the call. Thus, the court determines that there was no interference with

regard to the contract or business relationship between Ms. Ruff or Ms. Rose, as their relationship

continued until Ms. Ruff resigned from Omnitrition.

        Additionally, neither Ms. Ruff nor Ms. Rose states that there was an existing contract

between the two of them at the time of Ms. Nagler’s Facebook posts after Ms. Ruff’s resignation.

Moreover, Ms. Ruff acknowledges that at the time of Ms. Nagler’s posts, she had not joined

another MLM company and had expressed no intention of doing so at that time. Accordingly, Ms.

Ruff fails to present any evidence of an existing contract that was interfered with by either Mr.

Daley’s comments on the conference call or Ms. Nagler’s social media posts immediately

following her resignation. Thus, Ms. Ruff fails to establish that a genuine dispute of material fact

exists regarding Omnitrition’s 2016 conduct with respect to the first element of her claim for

tortious inference with an existing contract.

        The court also determines that Ms. Ruff’s reliance, in support of her tortious interference

with existing contracts claim, on Mr. Morris’s social media attacks on Innov8tive in the Spring of

2017, fails for the same reasons previously discussed. Ms. Ruff contends that Mr. Morris’s

Facebook posts, which targeted former Omnitrition distributors and customers who joined

Innov8tive, were orchestrated by Omnitrition to intentionally attack Innov8tive and interfere with

its business. Her contentions are supported by Mr. Morris’s admissions in his declaration, in which

he states:




Memorandum Opinion and Order – Page 20
     Case 3:16-cv-02558-L Document 89 Filed 09/09/20                Page 21 of 31 PageID 3635



           I was encouraged by Lisa Daley[ 12] and Roger Daley to post negative information
           about Innov8tive and the lawsuits[,] including to target distributors and individuals
           that were not distributors that were associated with one or more of the Plaintiffs in
           the Whitehair and Moser lawsuits. Again, I understood the purpose of the posts
           was to discourage individuals from associating or doing business with Innov8tive
           distributors and specifically distributors that had sued Omnitrition.

Morris Decl. ¶ 6, Pl.’s Supp. App. 248. He further states that Ms. Daley told him that Omnitrition

would “have his back” or “words to that effect since Omnitrition had instructed and encouraged

[him] to make the posts.” Id. ¶ 7, Pl.’s Supp. App. 248-49.

           There is no question that Mr. Morris’s conduct was intended to interfere with Innov8tive’s

business, but Ms. Ruff fails to show that Mr. Morris’s conduct interfered with any of her specific

contracts. Instead, she contends that “the MLM industry is relationship driven and the losses

caused by [Mr.] Morris to Innov8tive no doubt impacted Ms. Ruff.” Pl.’s Supp. Br. 25. While

this may be true, her failure to highlight any specific contract between her and a third-party that

was affected by Mr. Morris’s social media attacks makes her claim fail as a matter of law.

           Additionally, despite her reliance on the declarations of former distributors, none of the

individuals or Ms. Ruff makes any assertion that they had an existing contract or business

relationship at the time of Mr. Morris’s alleged interference. To overcome this deficiency, she

asks the court to impute any alleged harm to Innov8tive to her personally without addressing a

specific contract with which Omnitrition interfered. The court cannot take such a leap based purely

on hypothetical losses and speculation.

           While the court understands that the MLM business is built on relationships, the elements

of a tortious interference with an existing contract claim remain unchanged. Without more, Ms.

Ruff again fails to demonstrate that a genuine dispute of material fact exists with respect to her

tortious interference with existing contracts claim. Moreover, Ms. Ruff fails to raise a genuine


12
     Lisa Daley refers to Lisa Nagler.

Memorandum Opinion and Order – Page 21
 Case 3:16-cv-02558-L Document 89 Filed 09/09/20                  Page 22 of 31 PageID 3636



dispute of material fact that Mr. Morris’s conduct constitutes a willful and intentional act of

inference with any of her existing contracts, as she admits that Mr. Morris never attacked her

directly because she had blocked him on Facebook. Ruff Dep., Def.’s Supp. App 37-38.

       As Ms. Ruff fails to establish that a genuine dispute of material facts exists with respect to

her claim for tortious interference with an existing contract, the court determines that her claim

fails as a matter of law, and, thus, Omnitrition is entitled to summary judgment on this claim.

       C.      Tortious Interference with Prospective Business Relationships

               1.      Parties’ Contentions

       Omnitrition contends that it is entitled to summary judgment on Ms. Ruff’s claim for

tortious interference with prospective business relationships because she “cannot prove that she

had a ‘reasonable probability’ of entering into any prospective contract at the time of the alleged

interference.” Def.’s Supp. Br. 21 ¶ 44. Omnitrition contends that, despite Ms. Ruff’s allegation

that it interfered with her prospective relationship with Innov8tive, she acknowledged that she had

“no inkling she would be going to work with Innov8tive at the time of the August 12 conference

call, at the time of the purported [social media] messages in August 2016, or immediately after

resigning from” the company. Id. at 21 ¶ 45. It further asserts that Ms. Ruff “had no prospective

business relationships related to Innov8tive for more than one month after” the alleged interference

giving rise to her claim, and, thus, it could not interfere with relationships that Plaintiff did not

even know of at the time of the alleged interference in 2016.

       Omnitrition asserts that Ms. Ruff also cannot prove that it intentionally interfered with a

continuous business relationship or other customary contract that did not amount to a formal

agreement. Specifically, it contends that for any alleged interference to be intentional, Ms. Ruff

must raise a genuine dispute of material fact establishing that it had actual knowledge of any



Memorandum Opinion and Order – Page 22
 Case 3:16-cv-02558-L Document 89 Filed 09/09/20                  Page 23 of 31 PageID 3637



prospective contract or business relation the subject of that interference, which it asserts she fails

to do. It also asserts that Ms. Ruff did not know what prospective contracts or business relations

she would have after she resigned from the company, so it could not have known either. Thus,

Omnitrition asserts that it has negated the first element with respect to Ms. Ruff’s tortious

interference with prospective business relations claim.

       Omnitrition further contends that Ms. Ruff “has no evidence of any conduct by Omnitrition

that would be actionable as an independent tort.” Id. at 23 ¶ 49 (internal quotations omitted).

Specifically, it asserts that despite Ms. Ruff’s allegations that “messages concerning [her] integrity

and decisions to resign were broadcast,” she fails to explain how the content of those messages

constitutes an independent tort or highlight the prospective relations that were reasonably certain.

Moreover, it notes that such comments may be unethical or unfair, but they are not actionable as

an independent tort, even to the extent Ms. Ruff argues they were “nasty,” because conduct that is

merely unethical or unfair is not actionable.

       Additionally, Omnitrition asserts that Ms. Ruff cannot attribute any lost sales to its

purported interference. Thus, it contends that Ms. Ruff’s claim for tortious interference with

prospective business relations fails as a matter of law, and, therefore, it is entitled to summary

judgment with respect to this claim.

       In response, Ms. Ruff contends that, despite Omnitrition’s focus in its 2016 conduct, the

purported interference also includes Mr. Morris’s conduct in early 2017 after she joined

Innov8tive. Ms. Ruff also contends that Omnitrition’s “conduct is actionable regardless of whether

she had ‘landed’ at [her] next MLM [company].” Pl.’s Supp. Br. 26. In support, she asserts that

the core issue is the value of her downline relationships, which were relationships built with her

own time, money, and resources. Additionally, she asserts that “there was no question that [she]



Memorandum Opinion and Order – Page 23
 Case 3:16-cv-02558-L Document 89 Filed 09/09/20                  Page 24 of 31 PageID 3638



would be going to another MLM,” and that Mr. Daley and Ms. Nagler expressed their concern on

the August 2016 conference call and subsequent social media posts that other Omnitrition

distributors would follow Ms. Whitehair and others to her new venture. Thus, she contends that

“the fact that [she] had not officially signed up with another MLM at the time does not lessen the

damage inflicted on [her] downline by Omnitrition.” Id. at 26.

        Ms. Ruff further contends that the transcript of the conference call shows Mr. Daley’s

knowledge that Ms. Whitehair was leaving for another venture, which is why he and his daughter

made their attacks and encouraged others to join in to dissuade distributors from leaving

Omnitrition. She also asserts that these comments were directed at individuals with existing

relationships with her and, but-for Omnitrition’s conduct, they would have continued to work with

her at Innov8tive or beyond.

        With regard to whether Omnitrition’s alleged conduct is independently tortious, Ms. Ruff

asserts that Ms. Nagler’s comments on social media and Mr. Morris’s direct attacks on friends and

former distributors associated with her constitute multiple torts in Texas, such as:

        (1) fraudulent misrepresentation (statements by Michael Morris on Facebook
        regarding Innov8tive) [;] (2) conversion/misappropriation (Plaintiff’s downline
        relationships); (3) defamation/business disparagement (calling Innov8tive a “scam”
        and Ms. Ruff a “coward” and lacking “integrity”); and (4) unfair competition—not
        to mention ancillary claims of conspiracy based on Omnitrition’s use of its
        distributors like Mr. Morris as weapons against Innov8tive distributors.

Id. at 27.

        Ms. Ruff also refutes Omnitrition’s assertion that she cannot show any lost sales as a result

of its alleged conduct and contends that the declarations of former Omnitrition distributors rebut

this contention. Specifically, she asserts that the declarations demonstrate that former distributors

were discouraged from associating with her and former Plaintiffs as a result of Omnitrition’s

conduct and did not do so for years. Thus, she asserts that her losses are not only limited to her


Memorandum Opinion and Order – Page 24
     Case 3:16-cv-02558-L Document 89 Filed 09/09/20                     Page 25 of 31 PageID 3639



business opportunities with Innov8tive but also losses that have continued at other MLM

companies because distributors have refused to follow her. In support of her damages, Ms. Ruff

relies on the testimony and opinions of Allyn Needham, who opined that her income has never

recovered since she resigned from Omnitrition due to the relationships lost as a result of

Omnitrition’s conduct. 13 She also reiterates that lost relationships in the MLM industry means

lost income.

                 2.       Analysis

         To overcome summary judgment on her claim for tortious interference with prospective

business relations, Ms. Ruff must establish that a genuine dispute of material fact exists as to the

following elements:

         (1) there was a reasonable probability that the plaintiff would have entered into a
         business relationship with a third party; (2) the defendant either acted with a
         conscious desire to prevent the relationship from occurring or knew the interference
         was certain or substantially certain to occur as a result of the conduct; (3) the
         defendant’s conduct was independently tortious or unlawful; (4) the interference
         proximately caused the plaintiff injury; and (5) the plaintiff suffered actual damage
         or loss as a result.

Coinmach Corp. v. Aspenwood Apartment Corp., 417 S.W.3d 909, 923 (Tex. 2013). A plaintiff

need not prove that the contract would have certainly been made but-for the alleged interference.

Instead, it must have been reasonably probable that the prospective contract or business

relationship would have resulted but-for the alleged interference, considering all of the facts and

circumstances surrounding that transaction. Richardson-Eagle, Inc. v. William M. Mercer, Inc.,

213 S.W.3d 469, 475-76 (Tex.App.—Houston [1st Dist.] 2006, pet. denied) (citing Hill v. Heritage

Resources, 964 S.W.2d 89, 109 (Tex.App.—El Paso 1997)).                        Moreover, more than mere



13
  Omnitrition has a Motion to Exclude Expert Testimony (Doc. 54) that seeks to exclude the testimony and opinions
of Mr. Needham and objects to consideration of this testimony for purposes of summary judgment.


Memorandum Opinion and Order – Page 25
 Case 3:16-cv-02558-L Document 89 Filed 09/09/20                  Page 26 of 31 PageID 3640



negotiations must have occurred. Id. at 475 (citations omitted). Additionally, “if a plaintiff

succeeds in establishing causation, [she] must show with reasonable certainty the amount of harm

caused: ‘There can be no recovery for damages that are speculative or conjectural.’” Hill v.

Anderson, 420 F. App’x 427, 431-32 (5th Cir. 2011) (quoting U.S. Bank Nat’l Ass’n v. Stanley,

297 S.W.3d 815, 822 (Tex.App.—Houston[14th Dist.] 2009)).

       The court determines that Ms. Ruff has failed to establish that a genuine dispute of material

fact exists with respect to her claim for tortious interference with prospective relations. First, Ms.

Ruff asserts that, although she was still with Omnitrition at the time of the August 12, 2016

conference call, Mr. Daley knew that she would likely follow Ms. Whitehair to her new company.

The court disagrees. Any comments made concerning distributors leaving for another venture

were merely assumptions made by Mr. Daley and cannot reasonably be understood to refer to Ms.

Ruff, as she had not yet resigned from the company and had expressed no intent of joining another

MLM company at the time.

       Ms. Ruff then asserts that Mr. Daley’s conduct during that call is actionable even though

she had not “landed” at her next position because the MLM industry is built on relationships, and

his comments during the call affected any prospective contracts or business relationships she may

have after she left Omnitrition. This argument, however, is speculative and conclusory because

she fails to identify any prospective contract or business relationship that was reasonably certain

to occur and was affected at the time the comments during the conference call were made. Instead,

she asks the court to consider the many declarations from former Omnitrition distributors who

unfriended her and would not associate with her for years because of Omnitrition’s conduct. Ms.

Ruff, however, inflates the relevance of these declarations, as only two refer to her specifically,

and neither one presents any assertion, much less evidence, that but-for Omnitrition’s conduct



Memorandum Opinion and Order – Page 26
 Case 3:16-cv-02558-L Document 89 Filed 09/09/20                  Page 27 of 31 PageID 3641



there was a reasonable probability that their business relationships with Ms. Ruff would continue

beyond her time with Omnitrition. Notably, at the time of the conference call, both declarants had

existing relationships with Ms. Ruff that continued until her resignation a few days later.

       With respect to the social media posts by Ms. Nagler, Ms. Ruff again fails to present any

evidence of a prospective contract or business relationship that was certain or substantially certain

to occur as a result of the posts at issue. While Ms. Rose, in her declaration, states that she was

“soured and disillusioned” from doing business with Ms. Ruff due to Omnitrition’s actions, she

provides no indication that her business relationship with Ms. Ruff was certain or substantially

certain to occur at the time of Ms. Nagler’s social media posts. The court notes that the business

relationship between Ms. Ruff and Ms. Rose ended when Ms. Ruff resigned from Omnitrition on

August 18, 2016—before Ms. Nagler made any inflammatory posts, and Ms. Ruff fails to present

evidence of any other contract or business relationship that was reasonably probable at the time of

Ms. Nagler’s posts. Moreover, Ms. Ruff fails to raise a genuine dispute of material fact that Ms.

Nagler made the posts with a conscious desire to prevent the business relationship between Ms.

Ruff and a third-party, or knew with substantial certainty that her actions would result in

interference with that relationship, especially when Ms. Ruff had not yet joined another MLM

company or venture. Thus, Ms. Ruff’s claim for tortious interference with prospective business

relationships fails with respect to Omnitrition’s 2016 conduct.

       The court further determines that Ms. Ruff’s reliance on Mr. Morris’s conduct in the Spring

of 2017 does nothing to enhance her argument. Mr. Morris admits in his declaration that his

targeted social media posts were encouraged by Ms. Nagler and Mr. Daley to interfere with

Innov8tive’s business. Ms. Ruff, however, does not identify any specific prospective business

relationship or contract that was affected by Omnitrition’s interference while she was with



Memorandum Opinion and Order – Page 27
 Case 3:16-cv-02558-L Document 89 Filed 09/09/20                  Page 28 of 31 PageID 3642



Innov8tive. Once again, she contends that the MLM industry is built on relationships and that

Omnitrition’s conduct against Innov8tive affected her prospective business relationships at any

MLM company, but, as previously discussed, such an approach is too broad, general, and

speculative to entitle Plaintiff to relief.

        Even if the court entertained such an approach, Ms. Ruff only presents evidence of one

individual, Ms. Rose, who may have continued doing business with her; however, there is no

indication that Mr. Morris’s conduct had any effect on that potential relationship, or that there was

a reasonable probability that Ms. Rose would have entered into a business relationship with Ms.

Ruff while she was at Innov8tive. Thus, the court determines that Ms. Ruff has presented no

evidence that there was a reasonable probability that she would have entered into a business

relationship with a third party at the time of Mr. Morris’s targeted Facebook posts.

        Although Ms. Ruff contends that relationships are integral to the MLM industry, as the

court previously stated, such a general approach, without specifying a specific prospective

business relation or contract, fails to satisfy her burden on this claim. Accordingly, Ms. Ruff fails

to present sufficient evidence, or establish that a genuine dispute of material fact exists, that: (1)

there was a reasonable probability that she would have entered into a business relationship with a

third party, or (2) that Omnitrition interfered with such prospective relationship. For these reasons,

the court determines that Ms. Ruff’s claim for tortious interference with prospective business

relationships fails as a matter of law, and, therefore, Omnitrition is entitled to summary judgment

on this claim.

        As the court has determined that Omnitrition is entitled to summary judgment on Ms.

Ruff’s claim for tortious interference with prospective business relations, it need not determine

whether any of the purported interference was independently tortious, or whether Ms. Ruff is



Memorandum Opinion and Order – Page 28
 Case 3:16-cv-02558-L Document 89 Filed 09/09/20                Page 29 of 31 PageID 3643



entitled to damages. Additionally, the court need not consider Omnitrition’s alternative theory

that Ms. Ruff’s damages be limited to a one-year period, as summary judgment will be granted in

favor of Defendant on all of Plaintiff’s claims.

IV.    Defendant’s Motion to Exclude and Objections

       On March 3, 2020, Omnitrition filed its Objection to Plaintiff’s Supplemental Exhibits in

Support of Plaintiff’s Response to Defendant’s Motion for Summary Judgment (Doc. 87),

asserting that the inclusion of a damage calculation (Pl.’s Supp. App. 288) and Ms. Ruff’s

Declaration with attachments (Pl.’s Supp. App. 289-314) in her Supplemental Appendix is

untimely. In her Response (Doc. 88), Ms. Ruff asserts that the one-page damage calculation was

referenced in the original summary judgment appendix and that her short declaration identified a

handful of Facebook posts that were referenced in her deposition, which was also part of the

original summary judgment appendix. She also contends that all documents, with the exception

of her declaration identifying or authenticating the Facebook posts, were produced in discovery.

Thus, Ms. Ruff asserts that the addition of these new materials is minimal and believes that it is

consistent with the court’s February 11, 2020 order.

       After considering the transcript of the February 11, 2020 teleconference and the court’s

Order of February 11, 2020, the court sustains Omnitrition’s objection to Ms. Ruff’s Declaration

and attachments. See Pl.’s Supp. App. 289-314. Despite Ms. Ruff’s assertions, the court ordered

the parties to pare down its summary judgment briefing and appendices to focus only on the facts

and evidence relevant to Ms. Ruff. There was no request for leave to add additional information

that was not submitted in the original summary judgment appendix. Counsel for Omnitrition raised

this issue during the teleconference and agreed to the simultaneous filing of supplemental briefing

and did so with the understanding that no new information would be presented to the court.



Memorandum Opinion and Order – Page 29
 Case 3:16-cv-02558-L Document 89 Filed 09/09/20                    Page 30 of 31 PageID 3644



        While the additional Facebook posts may have been presented in discovery, Ms. Ruff did

not rely on them in the original summary judgment briefing. Thus, Omnitrition was not able to

address the additional evidence in its supplemental brief. For these reasons, the court did not

consider pages 289-314 of Plaintiff’s Supplemental Appendix in ruling on Omnitrition’s summary

judgment motion. The court overrules as moot Omnitrition’s objection to Ms. Ruff’s damage

calculation (Pl.’s Supp. App. 288), as consideration of this document does not affect the court’s

ruling on the motion for summary judgment.

        Omnitrition also filed a Motion to Exclude Expert Testimony (Doc. 54), seeking to exclude

the testimony and opinions of Allyn Needham, Plaintiff’s damages expert. As Ms. Ruff’s claims

fail on the issue of liability and Mr. Needham’s testimony and opinions solely address damages,

the court need not consider Mr. Needham’s testimony or report and, thus, will deny as moot

Defendant’s Motion to Exclude Testimony (Doc. 54). In other words, since the court has

determined that Omnitrition is not liable to Ms. Ruff, the issue of damages is quite beside the point.

V.      Conclusion

        For the reasons herein stated, the court determines that Ms. Ruff has failed to establish that

a genuine dispute of material fact exists as to her claims for breach of contract, tortious interference

with an existing contract, and tortious interference with prospective business relations.

Accordingly, the court grants Omnitrition’s Partial Motion for Summary Judgment (Doc. 55), as

supplemented in its Supplemental Brief in Support of its Partial Summary Judgment Against Lori

Ruff (Doc, 84), with respect to all three claims asserted by Plaintiff. Thus, Ms. Ruff’s claims for

breach of contract, tortious interference with an existing contract, and tortious interference with

prospective business relations are dismissed with prejudice.




Memorandum Opinion and Order – Page 30
 Case 3:16-cv-02558-L Document 89 Filed 09/09/20                  Page 31 of 31 PageID 3645



       As Omnitrition’s Partial Motion for Summary Judgment (Doc. 55) also seeks summary

judgment against several other plaintiffs who have settled and are no longer parties to this action,

the court denies as moot Defendant’s Motion with respect to former Plaintiffs Cynthia Moser,

Paula Moser, Alise Christensen, Julie Guenther, Jessica Palvey, Mandy Hafner, Melanie Hoff,

Sarah Laree Allen, Teresa Berlin, Shellianne Gitchel, Sunshine Heldstab, Jacquelynn Ennis, and

Danielle Wallgren. The court also denies as moot Defendant’s Motion to Exclude Expert

Testimony (Doc. 54).

       As all claims asserted by Ms. Ruff have been dismissed, only the counterclaims in this

action remain, which include claims against Ms. Ruff for: (1) breach of contract; (2) tortious

interference with contracts and prospective business relations; (3) Defense of Trade Secrets Act

under 18 U.S.C. § 1836; (4) misappropriation under TUTSA; (5) aiding and abetting, and

concerted action; and (6) conspiracy. This case will be four years old in September 2020 and is

already considered an “old” case for statistical purposes. It is time to bring this matter to a close.

Both parties should seriously consider what is to be gained by further litigation of this hotly

contested matter and the inherent risks associated with further litigation. As Defendant has

prevailed on summary judgment with respect to all of Plaintiff’s claims, the court strongly

encourages the parties to consider an expeditious resolution to the pending counterclaims. The

parties are to inform the court in writing by September 29, 2020, whether they can resolve the

counterclaims in this action without further court involvement.

       It is so ordered this 9th day of September, 2020.



                                                      _________________________________
                                                      Sam A. Lindsay
                                                      United States District Judge



Memorandum Opinion and Order – Page 31
